Appeal from judgment of the Court of Claims awarding claimant damages for breach of contract committed by the State in connection with contract with plaintiff's assignor for the installation of heating appliances in Sing Sing Prison. The contract called for the furnishing and installation of six automatic stokers and forced draft fans and engine to operate the same. As required by the contract, specifications and plans for the stokers, blowers and steam engine were submitted by the contractor to the State and approved by the State before installation and were then installed in accordance therewith. After installation it was ascertained that this equipment would not perform the work for which they were intended. The State condemned the blower and directed the contractor to instaE one of another type, which the contractor did over protest. The claim is for the instaUation of this additional equipment. Judgment unanimously affirmed, with costs. Present — Hül, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.